Filed with the Securities and Exchange Commission on January 11, 2012 Registration File No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NetREIT, Inc. (Exact name of Registrant as specified in its charter) Maryland 33-0841255 (State of or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1282 Pacific Oaks Place Escondido, California 92029 (Address, including zip code, and telephone number, including area code of registrant’s principal executive offices) Jack K. Heilbron Chief Executive Officer and President 1282 Pacific Oaks Place Escondido, California 92029 (760) 471-8536 Kathryn Richman, Esq. General Counsel 1282 Pacific Oaks Place Escondido, California 92029 (760) 471-8536 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: Bruce J. Rushall, Esq. Rushall & McGeever, APC 6100 Innovation Way Carlsbad, California 92009 (760) 438-6855 (Approximate date of commencement of proposed sale to the public): From time to time after the effective date of the Registration Statement as the Registrant may determine. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box:þ If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box:¨ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering:¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering:¨ If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box:¨ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box:¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Securities Exchange Act of 1934. Large accelerated filer¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting companyþ CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered(1) Proposed Maximum Offering Price Per Share(2) Proposed Maximum Aggregate Offering Price(2) Amount of Registration Fee Class A Common Stock (0.01 par value) Pursuant to Rule 416 under the Securities Act of 1933, as amended (the “1933 Act”), the shares being registered hereunder include such indeterminate number of shares of common stock as may be issuable with respect to the shares of common stock being registered hereunder as a result of stock splits, stock dividends or similar transactions. Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(c) under the 1933 Act based on the estimated highest price. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. PROSPECTUS Subject to Completion: Dated January 11, 2012 PROSPECTUS NetREIT, Inc. DIVIDEND REINVESTMENT PLAN This prospectus is part of the registration statement (the “Registration Statement”) that we filed with the Securities and Exchange Commission, or the Commission, relating to the offer and sale of up to 1,500,000 shares of Class A common stock, $0.01 par value per share (“Common Stock”), of NetREIT, Inc. (“the Company”, “we”, “us” or “our”) registered for purchase under the NetREIT, Inc. Dividend Reinvestment Plan (the “Plan”). When acquiring any Common Stock discussed in this prospectus, you should rely only on the information contained or incorporated by reference in this prospectus or any prospectus supplement relating to this prospectus. We have not authorized any other person to provide you with different information and, if anyone provides you with different or inconsistent information, you should not rely on it. The Plan provides our stockholders with a convenient method of reinvesting all or a portion of cash dividends or distributions you receive (“dividends”) by purchasing additional shares of our Common Stock. Highlights of the Plan include: · Any registered holder or beneficial owner of the Common Stock may elect to participate in the Plan. · Shares may be purchased under the Plan at a price of $9.50 per share or at a price equal to the trading price of our stock on the close of business of the day immediately preceding the date of purchase. · The Plan allows for the full or partial reinvestment of dividends we may pay in the future. · Participation in the Plan is voluntary and you may withdraw from the Plan at any time. · We reserve the right to suspend or terminate the Plan at any time. The Common Stock is not traded on any regular exchange or other market and there is no regular market for our Common Stock. There is no assurance that a regular market for the Common Stock will develop in the future. Investing in our Common Stock involves a high degree of risk. You should carefully consider the risks described under “Risk Factors” in our most recent Annual Report on Form 10-K and any subsequent Quarterly Reports on Form 10-Q (which descriptions are incorporated by reference herein), as well as the other information contained or incorporated by reference in this prospectus before making a decision to invest in our Common Stock. See “Risk Factors” beginning on page 2 of this prospectus. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. You should not assume that the information appearing in this prospectus or any document incorporated by reference is truthful or complete as of any date other than the date mentioned on the cover page of this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined that this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The date of this Prospectus is January 11, 2012 TABLE OF CONTENTS Page COMPANY 1 RISK FACTORS 2 FORWARD-LOOKING STATEMENTS 2 USE OF PROCEEDS 3 DIVIDEND REINVESTMENT AND DIRECT PURCHASE PLAN 3 QUESTIONS AND COMMUNICATIONS 3 DESCRIPTION OF THE PLAN 3 PLAN OF DISTRIBUTION 8 LEGAL MATTERS 8 EXPERTS 8 INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE 8 WHERE YOU CAN FIND MORE INFORMATION 9 THE COMPANY We are a Maryland corporation which operates as a self-managed and self-administered real estate investment trust as defined under the Internal Revenue Code (a “REIT”). As a Maryland chartered corporation, we are governed by the Maryland General Corporation Law (the “MGCL”). We contract with CHG Properties, Inc. (“CHG Properties”) to manage the day-to-day operations of our properties. We are a non-traded, publicly owned company registered under the Securities Exchange Act of 1934 (the “1934 Act”). Our principal executive office is located at 1282 Pacific Oaks Place, Escondido, California 92029 and our telephone number is (760) 471-8536. Our website is www.netreit.com. The information on, or that can be accessed through, our website is not incorporated by reference into this prospectus and should not be considered to be a part of this prospectus. Our investment objective is to create current income and growth for our shareholders. We seek to accomplish this objective by seeking promising financial opportunities to acquire commercial, self-storage, retail, single family residential model homes and multi-unit residential real estate located primarily in the western United States. From January 2005 through September 30, 2011, our equity capitalization has increased from approximately $660,857 to more than $83.6 million and our total assets increased during that period from $4.4 million to approximately $146.9 million. During this period, we increased our investments in real property (our “Properties”) from 2 to 99 Properties. Our portfolio includes interests in nine office complexes (“Office Properties”), five self-storage facilities (“Self-Storage Properties”), one apartment complex and 79 model tract homes (“Model Homes” or (“Model Home Properties”) (together, “Residential Properties”), four retail centers and a single purpose 7-Eleven retail property (together, “Retail Properties”). We own a 100% fee interest in 15 Properties excluding the model home Properties discussed below. We also own partial interests in 5 Properties through our investments in 4 limited partnerships for which we serve as the General Partner (“GP”) and one limited liability company for which we serve as managing member. Each of these 4 limited partnerships is referred to as a “DownREIT.” In each DownREIT, we have the right, through options and put options, to require our co-investors to exchange their interests for shares of our common stock at a stated price within a definite period, generally 5 years from the date they first invested in the entity’s real property. In addition, as of September 30, 2011, we own an interest in 48 Model Homes through our majority owned subsidiary, NetREIT Dubose Model Home REIT, Inc. (“NetREIT Dubose”), and interests in an additional 31 Model Homes through investments as majority limited partner in five limited partnerships, Dubose Acquisition Partners II, LTD. (“DAP II”), Dubose Acquisition Partners III, LTD. (“DAP III”), Dubose Model Home Income Fund #3, LTD. (“DMHI Fund #3”), Dubose Model Home Income Fund #4, LTD. (“DMHI Fund #4”) and Dubose Model Home Income Fund #5, LTD. (“DMHI Fund #5”). In March 2010, we purchased certain assets and rights from Dubose Model Homes USA (“DMHU”), which we refer to as the “DMHU Purchase.” Mr. Larry Dubose was the founder, former president and former principal owner of DMHU. Pursuant to the DMHU Purchase, we were also assigned contracts to provide certain management services to 19 investment limited partnerships sponsored by DMHU and for which past or present DMHU affiliates serve as general partners. We refer to these 19 partnerships as the “Dubose Partnerships.” The Dubose Partnerships include DAP II, DAPIII, DMHI Fund #3, DMHI Fund #4 and DMHI Fund #5. These Dubose Partnerships are in the business of providing financing to residential home builders through the purchase and leaseback of Model Home Properties. We hold these Model Home Properties for appreciation and resale. We refer to these activities as our “Model Homes Division” and in July 2010, we formed our wholly owned subsidiary, NetREIT Advisors, LLC (“NetREIT Advisors”), to facilitate our Model Homes Division. Mr. Dubose, Mr. Heilbron and Mr.
